Title: To Benjamin Franklin from Peter Collinson, 14 January 1754
From: Collinson, Peter
To: Franklin, Benjamin


My Dear Friend
Lond: Jry 14: 1753 [1754]
I am so disheartend at the Loss of Capt. Davis, that I cannot tell how to sett Penn to paper. I had so amply Employed my Budget in 2 or 3 pacquetts with a Large pack and Books per M. Dalibard at Paris a Box with 6 of Bird thermometers books Magazins all gone and Poor John Bartram has lost his Two Guinea Microscope and prints for Billey Seeds and Two or three Sheets all of my Scrawl.
I had writt you Largely of Mr. Smiths Affair. The propretor has give Mee all the Assurance He will Support a Rectorship which will be setled when He Comes to Town. I have but a few Minites for this Scrowl so accept my best Wishes. Yours
P Collinson
I hope John Bartram will send Twelve Boxs of Seed.

 Addressed: To  Benn: Franklin  Esqr  at Philadephia  via New England.
